UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March31, 2011 EXPRESS-1 EXPEDITED SOLUTIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-32172 03-0450326 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 3399 Lakeshore Drive, Suite225, Saint Joseph, Michigan, 49085 (Address of principal executive offices — zip code) (269)429-9761 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ITEM 2.03 Creation of a Direct Financial Obligation On March31, 2011, the Company and its wholly owned subsidiaries entered into a Second Amendment to Revolving and Term Loan Agreement with PNC Bank.Under the amendment, PNC Bank extended the Company’s maturity date on the line of credit to March 31, 2013.To secure the obligations of the Company under the notes, PNC Bank renewed guaranties from each of the Company’s subsidiaries and a blanket security interest in all assets of the Company and its subsidiaries. The foregoing description of the loan facility is qualified in its entirety by the terms of the loan facility attached hereto as Exhibits99.1 and 99.2. Exhibit No. Exhibit Description Amendment to Revolving and Term Loan Agreement $10,000,000 Revolving Note 2 SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated March 31, 2011 Express-1 Expedited Solutions, Inc. By: /s/ Mike Welch Mike Welch Chief Executive Officer 3
